DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinwell et al (US PG Pub 2017/0152830).
In re Claim 1 Tinwell discloses an ignition unit (200) adapted to produce an ignition in a combustion chamber of a combustion engine, the ignition unit comprising: an electrode (118) that has a tip section (120) adapted to be exposed to the combustion chamber when the ignition unit is fitted on the combustion engine, the electrode forming part of a microwave resonating structure (104, 113, 118) adapted to radiate a microwave field into the combustion chamber when a microwave excitation signal is applied to the electrode; a winding (117) electrically coupled to the electrode whereby the winding and the electrode form part of a radiofrequency resonator (102, 117) adapted to radiate a radiofrequency field into the combustion chamber when a radiofrequency excitation signal is applied to the winding, the radiofrequency resonator having a primary resonance frequency comprised in a range between 1 MHz and 10 MHz; 
In re Claim 9 Tinwell discloses an ignition unit according to claim 1, wherein the winding has a tapered end section near the electrode.
In re Claim 10 Tinwell discloses an ignition unit according to claim 1, wherein the ignition unit comprises an electrically insulating body through which the tip section of the electrode extends into the combustion chamber if the ignition unit is fitted on the combustion engine.
In re Claim 11 Tinwell discloses an ignition unit according to claim 10, wherein the electrically insulating body has an inner surface that surrounds the electrode, the inner surface being smaller than an outer surface of the electrically insulating body.
In re Claim 12 Tinwell discloses an ignition unit according to claim 10, wherein the electrically insulating body comprises ceramic material (Paragraph [0040]).
In re Claim 13 Tinwell discloses an ignition unit according to claim 1, wherein the tip section of the electrode comprises refractory conductive material.
In re Claim 14 Tinwell discloses an ignition unit according to claim 1, wherein the electrode has a diameter in comprised between 0.5 and 5.0 mm (Paragraph [0045]).
In re Claim 15 Tinwell discloses an motorized product comprising a combustion engine on which an ignition unit according to claim 1 has been fitted.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747